     Case 3:19-cv-02488-LAB-AHG Document 9 Filed 05/12/20 PageID.85 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
     STRIKE 3 HOLDINGS, LLC,                    Case No.: 3:19-cv-02488-LAB-AHG
10
                        Plaintiff,
11                                              ORDER OF DISMISSAL
     vs.
12
     JOHN DOE subscriber assigned IP
13   address 76.88.49.186,
14                      Defendant.
15

16

17         Plaintiff has filed a notice of dismissal without prejudice. Pursuant to Fed.
18   R. Civ. P. 41(a), this action is DISMISSED WITHOUT PREJUDICE.
19

20         IT IS SO ORDERED.
21   Dated: May 11, 2020                    By: ____________________________
                                                Hon. Larry A. Burns
22                                              Chief United States District Judge
23

24

25

26

27

28

                                                            Case No. 3:19-cv-02488-LAB-AHG
